Circuit Court for Prince George’s County
Case No. CAE-13-20328
Argued: October 3, 2014
                                               IN THE COURT OF APPEALS

                                                    OF MARYLAND

                                                 Misc. Docket AG No. 28

                                                  September Term, 2013




                                           ATTORNEY GRIEVANCE COMMISSION

                                                    OF MARYLAND

                                                            v.

                                              MICHAEL FRANCIS BARNETT




                                                   Barbera, C.J.
                                                   Harrell
                                                   Battaglia
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts,
                                                                   JJ.


                                                 PER CURIAM ORDER




                                                  Filed: October 3, 2014
ATTORNEY GRIEVANCE                     *         In the
COMMISSION OF MARYLAND
                                       *         Court of Appeals

           v.                          *         of Maryland

                                       *         Misc. Docket AG No. 28
MICHAEL FRANCIS BARNETT
                                       *         September Term, 2013


                             PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day October 2014,

     ORDERED,    by   the    Court    of    Appeals       of   Maryland,       that the

Respondent,     Michael     Francis    Barnett,       be,      and   he   is    hereby,

disbarred, effective immediately, from the further practice of law

in the State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Michael   Francis     Barnett   from       the    register      of   attorneys,     and

pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all

judicial tribunals in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Michael Francis Barnett.



                                                  /s/ Mary Ellen Barbera
                                                 Chief Judge